Case: 1:20-cv-00052-GHD-DAS Doc #: 16 Filed: 12/17/20 1 of 2 PagelD #: 52

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION
UNITED STATES OF AMERICA
upon the relation and for the use of the
TENNESSEE VALLEY AUTHORITY,
Plaintiff,
v. No. 1:20-CV-052-GHD-DAS
AN EASEMENT AND RIGHT-OF-WAY
OVER 6.66 ACRES OF LAND, MORE
OR LESS, IN OKTIBBEHA COUNTY,
MISSISSIPPI, and ERENEZER FARMS, LLC,
a Mississippi limited liability company,
Defendants.
ORDER CLARIFYING DISBURSAL OF ACCRUED INTEREST

On November 13, 2020, Plaintiff United States of America on behalf of the Tennessee
Valley Authority , and Defendant (“TVA”) and the Defendant Ebenezer Farms, LLC, informed
the Court of the settlement of this condemnation action. The parties jointly moved for the entry
of an agreed judgment and order disbursing funds, and the Court entered Judgment on December
2, 2020 [15]. That Judgment directed the disbursal of $215,000.00 in compensation to the
Defendant Ebenezer Farms, LLC, This Order directs and clarifies that any accrued interest on
the funds that were deposited with the Court shall be disbursed to the Plaintiff, United States of
America, upon the relation and for the use of the Tennessee Valley Authority.

40 U.S.C. § 3114 provides that “[i]n a condemnation action initiated by a declaration of
taking, the judgment will include interest, in accordance with 40 U.S.C.A. § 3116, on the amount
finally awarded as the value of the property as of the date of taking and will be awarded from that
date to the date of payment, but interest shall not be allowed on as much of the compensation as

has been paid into the court.” 40 U.S.C. 3114(c)(1). This provision has been interpreted to mean

interest “is awarded only upon the excess of any amount finally awarded as just compensation over
Case: 1:20-cv-00052-GHD-DAS Doc #: 16 Filed: 12/17/20 2 of 2 PagelD #: 53

the amount deposited by the government as its estimate of the just compensation for the land
taken.” 7 FED. Proc., L. ED. § 14:164; see, e.g., U.S. v. Certain Property In Borough of
Manhattan, City, County and State of New York, 266 F. Supp. 764 (S.D.N.Y. 1967); U.S. v. 176.2
Acres of Land, More or Less, in Bossier Parish, State of La., 212 F. Supp. 399 (W.D. La. 1962).

In the case sub judice, the parties agreed on the amount of just compensation for the
property that was taken, and that amount has been deposited with the Court by the government and
ordered by the Court to be disbursed to the Defendant [15]. Pursuant to the above-cited authority,
any accrued interest on the deposited funds, therefore, shall be disbursed to the Plaintiff.

THEREFORE, it is hereby ORDERED that any and all accrued interest in this matter shall
be DISBURSED to the Plaintiff, United States of America, upon the relation and for the use of the
Tennessee Valley Authority. SE

SO ORDERED, on this the } Tay of December, 2020.

A HN den

SENIOR U.S. DISTRICT JUDGE
